Citation Nr: 1752607	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  16-25 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for left hip disorder. 

2. Entitlement to service connection for right hip disorder.

3. Entitlement to service connection for heart disease. 

4. Entitlement to service connection for obstructive sleep apnea.

5. Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to January 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas (Agency of Original Jurisdiction (AOJ)).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

With respect to the issues on appeal, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that the current record is insufficient to properly adjudicate this appeal. The Board notes that the issues on appeal require evidence of current disability, etiology, and nexus to service, if any. However, the VA examinations of record are not sufficient to adjudicate the Veteran's claims. Therefore, the Board determines that additional examinations are necessary.

Regarding the Veteran's claims regarding his bilateral hip conditions, the record shows that a VA examination only focused on the Veteran's knees and lower legs. This examination is inadequate to address the Veteran's claims, to include as secondary to the Veteran's service-connected knee conditions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA treatment records.

2. Request the Veteran to submit or identify any outstanding private treatment records pertaining to his left and right hip conditions, obstructive sleep apnea, erectile dysfunction and heart condition. Attempt to obtain any records properly identified. All records must be associated with the claims file.

3. Afford the Veteran an examination for the purpose of ascertaining the etiology of his left and right hip conditions.

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his symptoms of his right and left hip disorders. All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail. 

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should identify all disorder(s) of the right and left hips. For each disorder, the examiner should opine as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disorder(s) had its clinical onset during active service or is aggravated by or otherwise related to any in-service disease, event, or injury.  Additionally, whether it is at least as likely as not that such disorder was caused or aggravated beyond the normal progress of the disorder by the Veteran's bilateral knee conditions.

In addition, the examiner must address in service complaints of hip pain included in the Veteran's service treatment records.

4. Thereafter, schedule the Veteran for a VA examination with a clinician with appropriate expertise to evaluate his claim for service connection for ischemic heart disease. The claims file must be made available to the examiner for review in conjunction with the examination. The examiner must obtain a complete medical history from the Veteran, and any indicated tests and studies should be accomplished and all pertinent symptomatology and findings must be reported in detail.

Following an examination of the Veteran and a review of the claims file, the examiner must ascertain whether the Veteran has ischemic heart disease. If there is any diagnosed disorder of the heart other than ischemic heart disease (if diagnosed), the examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the heart condition is related to the Veteran's service, to include as due to presumed exposure to herbicides. The examiner should consider the appropriateness of current diagnostic testing considering that the last examiner referenced an echocardiogram that was conducted in 2006.

Additionally, in the opinion, the examiner is asked to specifically discuss the following:
* the Veteran's complaints of dizziness and dysphoria;
* the Veteran's history of heart palpitations;
* the medical findings of "wide splitting of the second sound" found on previous examinations; and
* complaints of a "heart attack" and heart palpitations included in the Veteran's post-service treatment records.

If the examiner finds that the Veteran's symptoms are attributed to another condition, to include the Veteran's service-connected hypertension, then the examiner must state so in the medical opinion.

5. Afford the Veteran an examination for the purpose of ascertaining the etiology of his current obstructive sleep apnea. Access to the claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. 

After examining the Veteran and reviewing the record, the examiner should provide an opinion, with supporting explanation, as to whether it is at least as likely as not that the Veteran's current sleep apnea is (a) had its onset in service or is causally related to the Veteran's active service or any incident therein; or (b) causally related to or aggravated by any of his service-connected conditions. Explanations for all opinions must be provided.

In provided the requested rationale, the examiner is asked to cite to the pertinent evidence of record, including clinical records and the Veteran's statements regarding the onset of his sleep apnea symptoms. 

6. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed erectile dysfunction. The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination. The examiner should review the claims folder and this fact should be noted in the accompanying medical report. The examiner should also review the Veteran's prescribed medications related to his service-connected disabilities.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing the examiner should address the following;

Is it at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction had its onset in service or is in anyway related to his military service?

Is it at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction is due to or results from service-connected disability including the medications that the Veteran is taking to treat his service-connected conditions, or has been aggravated beyond the normal progress of the disorder?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

6. After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority. If the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

